[Cite as Tax Ease Ohio, L.L.C. v. Hosseinipour, 2021-Ohio-2848.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



TAX EASE OHIO, LLC                                        JUDGES:
                                                          Hon. John W. Wise, P. J.
        Plaintiff-Appellee                                Hon. Patricia A. Delaney, J.
                                                          Hon. Earle E. Wise, Jr., J.
-vs-
                                                          Case No. 20 CAE 08 0032
MORTEZA HOSSEINIPOUR

        Defendant-Appellant                               OPINION




CHARACTER OF PROCEEDING:                              Civil Appeal from the Court of Common
                                                      Pleas, Case No. 17 CV E 01 0041


JUDGMENT:                                             Affirmed



DATE OF JUDGMENT ENTRY:                               August 18, 2021



APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

DAVID BRADY                                           MORTEZA HOSSEINIPOUT
SUZANNE GOODENSWAGER                                  PRO SE
AUSTIN BARNES III                                     3883 Habitat Drive
MARK SCHONHUT                                         Columbus, Ohio 43228
JEFFEREY PANEHAL
1213 Prospect Avenue, Suite 300
Cleveland, Ohio 441115
Delaware County, Case No. 20 CAE 08 0032                                                  2


Wise, John, P. J.

      {¶1}   Appellant Morteza Hosseinipour, appeals from the July 23, 2020 Judgment

Entry by the Delaware County Court of Common Pleas. Appellee is Tax Ease Ohio, LLC.

The relevant facts leading to this appeal are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On December 8, 2006, Appellant and Ellysse Yuan, purchased property

located at 4625 Seldom Seen Road in Delaware County, Ohio (“disputed property”) for

investment purposes.

      {¶3}   On July 9, 2007, Rekha Kanna agreed to buy Ellysse Yuan’s interest in the

disputed property. Kanna’s understanding of the agreement was that she would be

responsible only for an initial investment of $55,000. Appellant believed that Kanna was

also responsible for one half of all expenditures made by Appellant, and when the

disputed property sold, they would split the proceeds one half to Appellant and one half

to Kanna.

      {¶4}   On October 2, 2012, Kanna filed a civil suit against Appellant for fraud.

      {¶5}   On October 1, 2014, the trial court found no fraud occurred, that a fifty-fifty

partnership existed, that both Kanna and Appellant are responsible for one half of the

expenses paid by Appellant, and upon sale, the proceeds shall be paid in this priority:

court costs, cost of sale, accrued real estate taxes, one half of all expenses Appellant

paid since July 9, 2007, related to the disputed property, and the excess split one half to

Appellant and one half to Kanna. Kanna v. Hosseinipour, Del. Co. Ct. of Com. Pl., 12 C

H 10 1165 (October 1, 2014).

      {¶6}   On January 7, 2020, the disputed property was sold at auction.
Delaware County, Case No. 20 CAE 08 0032                                               3


      {¶7}   On March 3, 2020, the trial court ordered all interested parties should file

notices of claims for remaining excess funds of $59,401.72.

      {¶8}   On June 1, 2020, Kanna filed her notice for one half of the remaining excess

funds.

      {¶9}   On June 16, 2020, Appellant filed notice claiming $38,050.44 for

reimbursement of expenses plus one-half share of the remaining excess funds.

      {¶10} On June 17, 2020, Appellee filed notice claim $885.10 of accrued interest

from the remaining excess funds.

      {¶11} On June 26, 2020, the trial court issued a judgment entry finding that the

remaining excess funds are subject to the 2014 judgment entry that the proceeds shall

be paid in the following order:

             1. Court costs.

             2. Cost of sale.

             3. Accrued real estate taxes.

             4. To [Appellant], ½ of all expenses over and above the expenses

      itemized in Exhibit 3 incurred after July 9, 2007. Said expenses shall have

      been paid for upkeep and renovations to the 4625 Seldom Seen Road

      property and evidenced by cancelled checks made payable to supplier

      and/or signed receipts and/or paid invoices. The evidence must establish

      the sums were for renovations to the said property. (Each party is

      responsible for ½ of all expenses except those addressed in paragraph 6

      above which are the obligation of the Defendant.)

             5. The balance of the sales proceeds shall be split equally 50/50.
Delaware County, Case No. 20 CAE 08 0032                                                 4


      Kanna v. Hosseinipour, Del. Co. Ct. of Com. Pl., 12 C H 10 1165 (October

      1, 2014).

      {¶12} On July 14, 2020, Kanna filed a Memorandum Contra to Defendant’s Notice

of Claim to Access Surplus Funds claiming Appellant’s submitted expenses did not

comply with the 2014 judgment entry.

      {¶13} On July 15, 2020, Appellant replied asking the trial court to allow any

contested funds be determined by a magistrate alleging Appellant could refute Kanna’s

claims.

      {¶14} On July 23, 2020, the trial court issued a final judgment entry order the

remaining excess funds to be dispersed for $885.10 to Appellee, with the rest to be split

one half to Appellant and one half to Kanna.

      {¶15} On August 19, 2020, Appellant filed a Notice of Appeal.

      {¶16} Appellant filed a series of Motions for Extension of Time to File Appeal Brief.

      {¶17} This Court granted Appellant’s Motions.

      {¶18} On March 3, 2020, Appellant filed his Merit Brief.

      {¶19} On October 22, 2020, this Court granted Appellant’s Motion.

      {¶20} On March 8, 2021, Appellant filed his Merit Brief. No transcripts were

requested and no transcripts were filed.

      {¶21} Kanna was granted two filing extensions, but did not file a brief.

                                   ASSIGNMENT OF ERROR

      {¶22} Appellant raised the following Assignment of Error:

      {¶23} “I. THE LOWER COURT ABUSED ITS DISCRETION IN FINDING THAT

APPELLANT DID NOT HAVE ANY REMAINING INTEREST IN THE PROPERTY THAT
Delaware County, Case No. 20 CAE 08 0032                                                   5


COULD JUSTIFY RE-OPENING THE PREVIOUS ACTION. THE LOWER COURT

ALSO ABUSED ITS DISCRETION IN FINDING THAT APPELLANT DID NOT

PRESENT PROOF THAT HIS ALLEGED ADDITIONAL EXPENDITURES WERE

DIRECTLY CONNECTED TO THE RENOVATION OF THE SUBJECT PROPERTY. AS

A RESULT OF THESE UNREASONABLE AND/OR ARBITRARY DECISIONS, THE

LOWER COURT DISALLOWED APPELLANT FROM RECEIVING ANY BENEFIT FOR

PRIOR EXPENSES HE HAS INCURRED IN CONNECTION WITH SUBJECT

PROPERTY. THE COURT WRONGFULLY ALLOWED EQUAL DISTRIBUTION OF

EXCESS FUNDS BETWEEN THE TWO CO-OWNERS.”


                                                  I.

      {¶24} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred by finding Appellant did not present proof of expenditures directly connected with

the renovation of the disputed property and did not provide Appellant an opportunity to

explain the proof before ordering excess funds should be split between Appellant and

Kanna. We disagree.

      {¶25} The admission or exclusion of relevant evidence lies in a trial court’s sound

discretion. State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, 972 N.E.2d 528; State

v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987). In order to find an abuse of that

discretion, we must determine the trial court’s decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).

      {¶26} The trial court issued a Notice to Assert Claim to Excess Funds asking all

interested parties to submit their claim to the funds from the sale of the disputed property.
Delaware County, Case No. 20 CAE 08 0032                                                 6


      {¶27} In response to the trial court’s Notice to Assert Claim to Excess Funds,

Kanna filed a Notice of Claim seeking the trial court to split the excess funds of $59,

401.72, evenly between Appellant and Kanna.

      {¶28} Appellant then filed a Notice of Claim to Access Surplus funds seeking the

amount of $38,050.44. The support for this amount Appellant submitted the following

proof of expenditures: sixty pages of invoices for Del-Co. Water Co. bills for the disputed

property without evidence of payment; eight pages of invoices from AEP Ohio without

evidence of payment; seven checks either ultimately cashed by Hosseinipour himself or

without evidence that the check was for expenses related to renovations of the disputed

property; ten real estate tax invoices, three invoices for air compressors and a sod cutter

shipped to a different property owned by Appellant and without evidence they were for

the disputed property; two invoices from Anderson Concrete Corp. listing the job site as

a different property; an invoice from HHS Electric without evidence of payment; a Lowe’s

invoice for a cabinet dated prior to July 9, 2007; and Home Depot and Lowe’s receipts

with no evidence the materials were used at the property.

      {¶29} The trial court’s judgment entry limited the expenses Appellant could

recover for those expenses incurred after July 9, 2007, related to upkeep and

renovations of the disputed property, and evidenced by cancelled checks made payable

to a supplier, a signed receipt, and/or paid invoices. The expenses claimed by Appellant

were not in accordance with the trial court’s judgment entry dated June 26, 2020. As

such, the trial court did not abuse its discretion in disallowing Appellant’s proposed

expenses splitting the remaining proceeds one half to Appellant and one half to Kanna.
Delaware County, Case No. 20 CAE 08 0032                                          7


       {¶30} Appellant’s sole Assignment of Error is overruled.

       {¶31} For the foregoing reasons, the judgment of the Court of Common Pleas of

Delaware County, Ohio, is hereby affirmed.


By: Wise, John, P. J.

Delaney, J., and

Wise, Earle, J., concur.




JWW/br 0816